SUPPLEMENT DATED JANUARY 10, 2014 FIRST INVESTORS INCOME AND EQUITY FUNDS PROSPECTUS DATED FEBRUARY 25, 2013, SUPPLEMENTED AS OF FEBRUARY 26, 2013 1. In “The Funds Summary Section”, the information under the heading “Portfolio Manager” on page 17 related to the International Opportunities Bond Fund is deleted in its entirety and replaced with the following: Portfolio Manager:The Fund is managed by Brandywine Global by a team of investment professionals who have active roles in managing the Fund.Stephen S. Smith, Managing Director and Portfolio Manager, David F. Hoffman, CFA, Managing Director and Portfolio Manager, and John P. McIntyre, CFA, Portfolio Manager/Senior Research Analyst, have served as the Fund’s Portfolio Managers since the Fund’s inception in 2012. 2. In the “Fund Management In Greater Detail” section, the information under the subheading “The Subadvisers” on page 98, in the fourth full paragraph, related to the International Opportunities Bond Fund is deleted in its entirety and replaced with the following: The International Opportunities Bond Fund is managed by a team of investment professionals who have active roles in managing the Fund.Stephen S. Smith has served as Managing Director of Brandywine Global since 1991, and has served as Portfolio Manager of the Fund since the Fund’s inception in 2012.He joined Brandywine Global in 1991.David F. Hoffman, CFA, has served as Managing Director of Brandywine Global since 1995, and has served as Portfolio Manager of the Fund since the Fund’s inception in 2012.He joined Brandywine Global in 1995.John P. McIntyre, CFA, has served as Portfolio Manager/Senior Research Analyst since the Fund’s inception in 2012.He served as Associate Portfolio Manager/Senior Research Analyst (2006-2012) and joined Brandywine Global in 1998. * Please retain this Supplement for future reference. IEP0114 SUPPLEMENT DATED JANUARY 10, 2014 FIRST INVESTORS INCOME FUNDS STATEMENT OF ADDITIONAL INFORMATION DATED FEBRUARY 25, 2013 1. In the “Portfolio Managers” section, the information under the heading “A. Other Accounts Managed by Portfolio Managers for Fiscal Year Ended September 30, 2012” on page I-13 related to Brandywine Global Investment Management, LLC (“Brandywine Global”) is deleted in its entirety and replaced with the following: Name of Portfolio Manager and Fund(s) Covered by this SAI Other Accounts Managed Number of Other Accounts Total Assets of Other Accounts (in millions) Number of Accounts which Advisory Fee is Based on Account Performance Total Assets in the Accounts which Advisory Fee is Based on Account Performance (in millions) Brandywine Global’s Portfolio Managers: Stephen S. Smith: International Opportunities Bond Other Registered Investment Companies 6 0 $0 Other Pooled Investment Vehicles 34 2 Other Accounts 14 David F. Hoffman: International Opportunities Bond Other Registered Investment Companies 5 0 $0 Other Pooled Investment Vehicles 34 2 Other Accounts 14 John P. McIntyre: International Opportunities Bond Other Registered Investment Companies 5 0 $0 Other Pooled Investment Vehicles 34 2 Other Accounts 14 2. In the “Portfolio Managers” section, the information under the heading “D. Portfolio Manager Fund Ownership for Fiscal Year Ended September 30, 2012” on page I-16 related to Brandywine Global is deleted in its entirety and replaced with the following: Brandywine Global’s Portfolio Managers: Name Funds covered by this SAI Dollar Range of Fund Ownership (dollars) Stephen S. Smith International Opportunities Bond Fund None David F. Hoffman International Opportunities Bond Fund None John P. McIntyre International Opportunities Bond Fund None * Please retain this Supplement for future reference. IFSAI0114
